Citation Nr: 1540901	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  06-00 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, South Carolina 


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred during a period of hospitalization at the Medical University Hospital of South Carolina from June 4, 2001 to July 18, 2001.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's Wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION

The Veteran had active military service from June 1959 to May 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 decision by the Department of Veterans Affairs Medical Center (VAMC) in Charleston, South Carolina.

In June 2008, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of the hearing is in the record.

In August 2008, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the Veteran's claim in August 2008 for additional development.  Since the Board issued the remand, the Veterans Law Judge presiding at the June 2008 hearing has retired from the Board.  Pursuant to  38 C.F.R. § 20.707, the Veteran, in August 2015, elected to have a Travel Board hearing and requested that it be held at the Muskogee Regional Office.  Therefore, the matter must now be returned to the AOJ to schedule the Veteran for a new Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at        the Muskogee Regional Office in accordance with his request.  A copy of the notice provided to the Veteran of the scheduled hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




